Citation Nr: 0800870	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to hepatitis C.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

1.  Hepatitis C was not manifest during service and is not 
related to the veteran's active service.

2.  Cirrhosis of the liver was not manifest during service or 
within a year after discharge, and is not related to the 
veteran's active service.

3.  Cirrhosis of the liver is not shown to have been caused 
or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Cirrhosis of the liver is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2004, after the enactment of the VCAA.  A letter 
dated in September 2004 told the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed of what the 
evidence needed to show to support service connection claims.  
With regard to hepatitis C, the veteran was told the evidence 
needed to show he had a current diagnosis, that he was either 
diagnosed with hepatitis C in service or was exposed to 
certain risk factors in service, and that there was a 
relationship between his current diagnosis and the in-service 
risk factors.  He was asked to submit any evidence in his 
possession that pertained to his claim.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and cirrhosis 
of the liver becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming service connection for hepatitis C.  
He alleges that he acquired hepatitis C through shots given 
with air guns while in service.  The Board notes that, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Such an opinion 
requires diagnostic skills and must be made by trained 
medical or psychiatric personnel in order to carry probative 
weight.

The Board notes the general information submitted by the 
veteran in November 2005 regarding possible hepatitis C 
infection due to inoculations.  Since this is general 
information and does not pertain specifically to the veteran, 
it is not competent evidence to show his hepatitis C is 
related to active service.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

After a careful review of the evidence of record, the Board 
finds that the evidence is against a grant for service 
connection for hepatitis C.

In 1986 and 1987, it was established that the veteran was 
hepatitis B core antibody positive.  In this case, a December 
2001 VA outpatient treatment record shows the veteran was 
diagnosed with hepatitis C.  Therefore, at issue is whether 
this diagnosis is related to his active service.

Service medical records do not show any complaint, diagnosis, 
or treatment of hepatitis C, and the evidence of record 
indicates that the veteran was not diagnosed with hepatitis C 
until at least a thirty years after his separation from 
service.

A review of the record shows that while in service, the 
veteran was diagnosed with gonorrhea in September 1967.

June 1986 and August 1988 VA treatment records show the 
veteran had a history of cocaine use.

August 1988 and December 2001 VA treatment records show the 
veteran had a history of IV drug use.

In June 2005, the RO sent the veteran a hepatitis 
questionnaire, on which was listed the recognized risk 
factors for hepatitis C infection.  The veteran was asked to 
provide information regarding which of the risk factors 
applied to him.

In response, the veteran submitted a June 2005 written 
statement in which he indicated that he believed he 
contracted hepatitis C from air gun immunizations while in 
service.  The same needles were used to inoculate hundreds of 
soldiers.  The veteran did not provide an answer to the RO's 
question as to which of the known risk factors applied to 
him.

The evidence establishes there is no competent evidence of a 
nexus between the veteran's hepatitis C and service.  In the 
absence of such a nexus, the Board will not award service 
connection.  Thus, the Board finds that service connection is 
not warranted for hepatitis C, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, supra.

With regard to the veteran's claim of entitlement to service 
connection for cirrhosis of the liver, he has indicated he 
believes this disorder is due to his hepatitis C.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
 Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

However, the Board noted that service connection for 
hepatitis C has been denied herein, and therefore, this 
theory of entitlement is not applicable to the veteran.

In addition, the evidence establishes that the veteran's 
cirrhosis of the liver is not related directly to his active 
service.  Liver disease was first diagnosed in May 1986, more 
than fifteen years after the veteran's separation.  In 
addition, a May 2004 VA outpatient record shows the veteran's 
physician indicated his cirrhosis was secondary to a 
combination of hepatitis C and alcohol.  There is no 
competent opinion stating otherwise.

Therefore, the Board finds that service connection for 
cirrhosis of the liver is not warranted, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, supra.


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver, to include as 
secondary to hepatitis C, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


